Atkinson, J.
The hill of exceptions, as certified, containing only a portion of the evidence, and it being impossible to ascertain, therefrom whether or not the trial judge erred in rendering the-judgment complained of, which was a decision of the case upon the law and facts without the intervention of a jury; and the remainder of the evidence, purporting to be an exhibit to the bill of exceptions, being neither identified as such by the signature of the judge or otherwise, nor incorporated in a brief and made a. part of the record, so that this court could order the same to be certified and sent up by the clerk of the court below, the judgment must stand affirmed. Harman v. Strange, 62 Ga. 167; Masland v. Kemp, 70 Ga. 786. Judgment affirmed.